

116 HR 5798 IH: For the relief of Cesar Carlos Silva Rodriguez.
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V116th CONGRESS2d SessionH. R. 5798IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Horsford introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLFor the relief of Cesar Carlos Silva Rodriguez.
	
		1.Permanent resident status for Cesar Carlos Silva Rodriguez
 (a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), Cesar Carlos Silva Rodriguez shall be eligible for the issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of that Act (8 U.S.C. 1154) or for adjustment of status to lawful permanent resident.
 (b)Adjustment of statusIf Cesar Carlos Silva Rodriguez enters the United States before the filing deadline specified in subsection (c), Cesar Carlos Silva Rodriguez shall be considered to have entered and remained lawfully and shall be eligible for adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) as of the date of the enactment of this Act.
 (c)Application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of immigrant visas or the application for adjustment of status are filed with appropriate fees within two years after the date of the enactment of this Act.
 (d)Reduction of immigrant visa numbersUpon the granting of immigrant visas or permanent residence to Cesar Carlos Silva Rodriguez, the Secretary of State shall instruct the proper officer to reduce by one, during the current or next following fiscal year—
 (1)the total number of immigrant visas that are made available to natives of the country of birth of Cesar Carlos Silva Rodriguez under section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)); or
 (2)if applicable, the total number of immigrant visas that are made available to natives of the country of birth of Cesar Carlos Silva Rodriguez under section 202(e) of that Act (8 U.S.C. 1152(e)).
 (e)PAYGOThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.
			